Judgment, Supreme Court, Bronx County (Richard Price, J., at dismissal motion and hearing; John Moore, J., at jury trial and sentence), rendered May 7, 1996, convicting defendant of three counts of murder in the second degree, and sentencing him to three consecutive terms of 25 years to life, unanimously affirmed.
We agree with the motion court’s determination (168 Misc 2d 182) that the extraordinary sanction of dismissal was not *684warranted for the People’s delayed disclosure, in violation of Brady v Maryland (373 US 83), of two possibly exculpatory, statements of a witness. In any event, the statements were disclosed six months prior to trial and defendant knew of the witness’s identity by the time of defendant’s indictment. We find that any prejudice to defendant resulting from the delay was prevented by the court’s curative actions, including severance and admission into evidence of the otherwise inadmissible hearsay statements with an appropriate adverse inference instruction (see, People v Kelly, 62 NY2d 516).
The trial court properly admitted, as a past recollection recorded, a statement given by another witness and reduced to writing by an interviewing detective. Contrary to defendant’s arguments, the record establishes that the witness testified to a current lack of memory of the recorded information, the accuracy of which was established by the combined testimony of the witness and transcribing detective (see, People v Taylor, 80 NY2d 1, 8-9). Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ. [See, 168 Misc 2d 182.]